DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 and 12-15 have been cancelled.  Claims 21-23 have been newly added.
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant’s election without traverse of administering a DAF antagonist antibody in the reply filed on 10/26/2020 is again acknowledged.
Claims 6-7 and 16-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.

Drawings
The replacement drawing for Figures 35A-D were received on 11/14/2019.  These drawings are acceptable.

Specification
The disclosure is again objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 10/22/2019 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

	Applicant submitted a Sequence Listing Statement on 12/8/2021 but did not amend the specification to include it as required.

	Applicant’s 8/15/2022 response did not address this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites administering to the subject “at least one agent that enhances C3aR and/or C5aR signaling of the cells, wherein the at least one agent comprises an anti-DAF antibody or antigen binding fragment thereof that binds to CCP2 or CCP3 of DAF to reduce DAF inhibition of C3 convertase and/or C5 convertase.”  The claim encompasses anti-DAF antibodies that:
 (1) Bind to CCP2 alone and reduce DAF inhibition of C3 convertase.
 (2) Bind to CCP2 alone and reduce DAF inhibition of C5 convertase.
 (3) Bind to CCP2 alone and reduce DAF inhibition of C3 convertase and C5 convertase.
 (4) Bind to CCP3 alone and reduce DAF inhibition of C3 convertase.
 (5) Bind to CCP3 alone and reduce DAF inhibition of C5 convertase.
 (6) Bind to CCP3 alone and reduce DAF inhibition of C3 convertase and C5 convertase.
Each of the antibodies of (1)-(6) above must additionally enhance both C3aR and C5aR signaling in view of the limitation that “at least one agent that enhances C3aR and/or C5aR signaling of the cells” as recited in claims 11.  Applicant is claiming antibodies that act by a variety of different mechanisms.  Each of (1)-(6) reflects a separate genus of antibodies. The antibody structure that correlates to the mechanistic properties for each of (1)-(6) has not been adequately described.  A representative number of antibodies having each of the different mechanistic properties has not been disclosed.  These various groups of antibodies with their particular binding properties and functional characteristics are not adequately described (individually or collectively). 
Example 3 discloses preparing mouse anti-mouse Daf1CCP2-3 antibodies.  See paragraph [00174] of the specification.  The polyclonal antibodies were not purified or structurally characterized.  That is, the various wound experiments administered mouse anti-mouse Daf1 CCP23 plasma.  See at least paragraph [00182] of the specification.  Paragraph [00184] discloses that anti-mouse DAFCCPs23 monoclonal antibodies were prepared.  No further information is provided.  There is no antibody sequence or structural information provided.  Figure 39 is not illuminating with respect to the structural features of the monoclonal antibodies.  That is, there is insufficient information in the instant specification to identify and reproduce the specific anti-mouse DAFCCPS23 monoclonal antibodies of Figure 39.  These antibodies are not identified by name.  The hybridomas producing them have not been deposited.  The antibodies have not been shown to have been well known or readily available to one of ordinary skill in the art at the time of effective filing date.
Applicant’s 8/15/2022 response does not dispute this characterization of Example 3 or Figure 39.
The specification also references known anti-DAF antibodies at paragraph [0077]. As set forth in the prior Office actions, only Van Lier et al. (cited by the examiner) discloses that antibody BRIC110 binds SCR2 (i.e. CCP2) of CD55 (i.e. DAF) and antibody BRIC216 binds SCR3 (i.e. CCP3) of CD55 (i.e. DAF).  See column 2, lines 26-28.  These two antibodies are not disclosed as having the functional characteristics of enhancing C3aR and/or C5aR signaling of the cells by reducing DAF inhibition of C3 convertase and/or C5 convertase.  At least for example, BRIC110 is disclosed as binding CCP2 but is not disclosed as reducing DAF inhibition of C5 convertase (group (2) above).  It is unknown whether BRIC110 enhances C3aR signaling or enhances C5aR signaling or enhances the signaling of both.  At least for example, BRIC216 is disclosed as binding to CCP3 but is not disclosed as reducing DAF inhibition of C3 and C5 convertase (group (6) above).  It is unknown whether BRIC216 enhances C3aR signaling or enhances C5aR signaling or enhances the signaling of both.  For example, if DAF inhibition of C5 convertase is reduced and as a result more C5a is available, this will not enhance C3aR signaling.  
This is not a representative number of species falling within the scope of the claims to support the genus of antibodies encompassed by groups (1)-(6) as described above.  In addition, the common structural features (i.e. CDRs, amino acid sequences) for antibodies that bind to CCP2 and/or CCP3 of DAF (including BRIC110, BRIC216, and those of instant Figure 39) are not disclosed.  The specification does not set forth a structure-function correlation for the structure of anti-DAF antibodies that would have the functional characteristics required by the claims.
The genus of antibodies administered by the claims is not adequately described.
  The BRIC 110 and BRIC216 antibodies (discussed above) are also disclosed in Coyne and Kuttner-Kondo (2007).  As set forth in the prior Office action, Kuttner-Kondo provides evidence that the BRIC216 antibody would have been commercially available.  The examiner was able to establish that the BRIC110 antibody would have been commercially available.
Table 1 of Coyne discloses antibody 1C6 (binding to SCR3) and Kuttner-Kondo (2007) discloses on page 18554 that this antibody was commercially available.
Table 1 of Coyne discloses antibody 1H4 (binding to SCR3), antibody 5B2 (binding to SCR2), and antibody 8A7 (also referred to as VIIIA7, binding to SCR2(3)).  There is no information provided with respect to the structure of the 1H4, 5B2, and 8A7 (also referred to as VIIIA7).  That is, they cannot be produced based on the information in Coyne and Kuttner-Kondo.  There is no evidence of record that any of these antibodies would have been readily available to those of ordinary skill in the art at the time of the effective filing date.  Applicant has presented no arguments or evidence rebutting the unavailability of these antibodies.  Kinoshita et al. and Fujita et al. do not establish the availability of these antibodies or a known structure such that they could be reproduced.
While the record provides reason to believe that the BRIC110, BRIC216, and 1C6 antibodies would meet the structural and functional limitations of the claims, three antibodies is not sufficient to adequately describe the entire genus of antibodies encompassed by the claims.
Applicant’s 8/15/2022 response does not address the commercial availability of antibodies that meet the limitations of the claims or any known antibody structure that correlates with the limitations of the claims.
The prior art recognized that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.  The instant specification does not provide an adequate written description for the genus of antibodies embraced by the claims.
Page 9 of the 8/15/2022 response again asserts that anti-DAF antibodies that bind to CCP2 or CCP3 were well known in the art and these antibodies were well known to be able to reduce DAF inhibition of C3 convertase and/or C5 convertase.  This is not agreed with.  Applicant is again invited to identify antibodies that would have been known in the art (and commercially available or with known structure) that meet the characteristics for each of groups (1)-(6) as described above.  
Applicant’s arguments with respect to antibodies that bind domains other than CCP2 and CCP3 are not persuasive.  The claims have no limitations with respect to these other domains.  Antibodies IIH6, 4F11 and 8D11 that bind DAF SCR4 (see Table 1 of Coyne et al.) are not encompassed by the instant claims.  The claims do not recite co-administering additional antibodies that bind to other domains of DAF.  Applicant’s arguments with respect to antibodies 8A7 (VIIIA7) and 2H6 (IIH6) with respect to Kinoshita et al. and antibody 5B2 with respect to Fujita et al. are not persuasive.  Applicant has provided no evidence that the structure of antibodies 8A7, 2H6, and/or 5B2 would have been known or that these antibodies would have been commercially available.
Applicant argues that Feng Lin (2001) discloses antibodies MD2C6 (2C6) and MD3D5 (3D5) that bind CCP2 and antibody RIKO2 that binds CCP2-3 (but not CCP2 alone and not CCP3 alone).  Applicant states that these antibodies are commercially available but has provided no evidence.  Lin does not disclose them as being commercially available and does not disclose the antibody structure.   See Materials and Methods on page 216 in section for antibodies.  It is not known if any of these antibodies has the mechanistic properties of groups (1)-(6) above. ).  
Applicant’s 8/15/2022 response on page 10 states that antibodies BRIC110, BRIC216, 1C6, 2C6, and 3D5 were available from commercial sources.  There is no evidence that 2C6 and 3D5 were available from commercial sources.  Kuttner-Kondo (2007) at page 18554 does not disclose this.  It is also unclear which of groups (1)-(6) each of these antibodies corresponds to.  It is unknown whether each of these antibodies enhances C3aR signaling or enhances C5aR signaling or enhances the signaling of both.  
Applicant’s arguments with respect to Kuttner-Kondo (2001) are not persuasive.  Some amino acid substitutions in the CCP2 and CCP3 domains affected decay acceleration of the C3 and C5 convertases while others did not.  The reference does not disclose and discuss any antibodies that bind to CCP2 or CCP3 of DAF.  It does not disclose antibodies that reduce DAF inhibition of C3 convertase and/or C5 convertase according to groups (1)-(6) above.  
Applicant’s arguments with respect to epitopes mapped by Kuttner-Kondo et al. (2007) are not persuasive.  The antibodies of the instant claims are not required to bind any particular epitope of DAF and the specification does not disclose any particular epitopes.  There is no structure/ function correlation established for those antibodies that bind to these epitopes.
The antibodies administered by the method of claims 11 and 18-20 are not adequately described.

This rejection is not being applied against new claims 21-23 as these claims require antibodies that bind to CCP2 or CCP3 of DAF without the mechanistic limitations of claim 11.  Antibodies that bind to CCP2 and CCP3 of DAF would have been known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medof et al. (U.S. Patent Application Publication 2012/0315279) in view of Coyne (1992, of record) and Kuttner-Kondo (2007, of record).
Medof et al. was published 13 December 2012.  Applicant claims priority to 13/350,402, filed 13 January 2012, for the instant application. Applicant is not entitled to benefit of this filing date.  The 13/350,402 document does not disclose administering anti-DAF antibodies or antigen binding fragments that bind to CCP2 or CCP3 of DAF.  Medof et al. is valid prior art against the instant claims.
Claim 21 is directed to a method of promoting wound healing in a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition comprising an anti-DAF antibody or antigen binding fragment thereof that binds to CCP2 or CCP3 of DAF to cells proximate or about the periphery of a wound of the subject, wherein growth, viability, and/or mitosis of the cells is promoted.
Medof et al. discloses that an agent that promotes or stimulates C3aR and/or C5aR signaling can be used to treat wounds in a mammalian subject. The wounds treated by the method and/or compositions can include any injury to any portion of the body of a subject (e.g., internal wound or external wound) including: acute conditions or wounds, such as thermal burns, chemical burns, radiation burns, burns caused by excess exposure to ultraviolet radiation (e.g., sunburn); damage to bodily tissues, such as the perineum as a result of labor and childbirth; injuries sustained during medical procedures, such as episiotomies; trauma-induced injuries, such as cuts, incisions, excoriations, injuries sustained as result of accidents, ulcers, such as pressure ulcers, diabetic ulcers, plaster ulcers, and decubitus ulcer, post-surgical injuries. The wound can also include chronic conditions or wounds, such as pressure sores, bedsores, conditions related to diabetes and poor circulation, and all types of acne. In addition, the wound can include dermatitis, such as impetigo, intertrigo, folliculitis and eczema, wounds following dental surgery; periodontal disease; tumor associated wounds.  See paragraph [0183].  Medof et al. discloses that downregulation of DAF potentiates C3aR/C5aR signaling and attendant effects on cellular viability and activation.  See paragraph [0214].  The agent can be provided in or on a surface of a medical device used to treat the wound such as surgical staples/sutures/screws/plates/wires/clips (i.e. administering to cells proximate or about the periphery of a wound).  See paragraph [0185-0186].  Pharmaceutical formulations are disclosed.  See paragraph [0154].  Medof et al. does not disclose administering anti-DAF antibodies or antigen binding fragments that bind to CCP2 or CCP3 of DAF.  
Coyne discloses the anti-DAF antibody 1C6 (binds SCR3/CCP3) completely blocked DAF function and the anti-DAF antibody BRIC216 (binds SCR3/CCP3) partially blocked DAF function.  See at least abstract; page 2909, bridging paragraph; and Figure 3C.  
Kuttner-Kondo (2007)  discloses that anti-DAF antibodies 1C6 and BRIC216 would have been commercially available.  See page 18554, left column.
It would have been obvious to administer the 1C6 or BRIC216 antibodies disclosed by Coyne et al. to treat the various wound types as disclosed by Medof et al.  The antibodies of Coyne and Kuttner-Kondo meet the limitations of instant claim 21.  Medof et al. suggests that administering an agent that blocks the activity of DAF potentiated C3aR/C5aR signaling and that agents that promote or stimulate C3aR and/or C5aR signaling would be useful for wound healing, including improving cell viability.  Medof et al. discloses treating wounds recited in instant claims 22 and 23.  At least for example, post-surgical wounds would have been routinely treated with surgical staples or sutures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa